Exhibit 10.8

ASSIGNMENT AND ASSUMPTION OF PURCHASE AGREEMENT

This ASSIGNMENT AND ASSUMPTION OF PURCHASE AGREEMENT (this “Assignment”) is
entered into between Elco Landmark Residential Holdings LLC, a Delaware limited
liability company (“Assignor”), and Landmark Apartment Trust of America
Holdings, LP, a Virginia limited partnership (“Assignee”), as of July 1, 2013.

RECITALS

A. Pursuant to the terms of that certain Membership Interest Purchase Agreement,
dated as of November 26, 2012, by and among Assignor, Apartment Income and
Growth Fund I, LLC (“Apartment Fund I”) and ADMG Partners LP, a Florida limited
partnership (“ADMG Partners”), as amended by the First Amendment to Membership
Interest Purchase Agreement, Second Amendment to Membership Interest Purchase
Agreement, Third Amendment to Membership Interest Purchase Agreement and Fourth
Amendment to Membership Interest Purchase Agreement (as so amended to date,
collectively, the “Purchase Agreement”), Assignor agreed to purchase, and
Apartment Fund I agreed to sell the Membership Interests (as such term is
defined in the Purchase Agreement).

B. Assignor wishes to assign to Assignee, and Assignee wishes to assume from
Assignor, all of Assignor’s right, title and interest, in, to and under the
Purchase Agreement in exchange for cash and other valuable consideration;
provided, however, Assignor shall retain its interest in and to and all deposits
under the Purchase Agreement (the “Deposit”).

NOW, THEREFORE, in consideration of the foregoing premises, the mutual
covenants, agreements and undertakings of the parties set forth herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the parties, the parties agree as follows:

1. Recitals. The above recitals are incorporated herein by reference.

2. Representations. Assignor represents and warrants to Assignee that
(i) Assignor is the owner of all of the right, title and interests of Buyer (as
defined in the Purchase Agreement) in, to and under the Purchase Agreement and
the Deposit (collectively, the “Buyer’s Interest”) and has not assigned or
encumbered the Buyer’s Interest except pursuant to this Assignment , (ii) the
Purchase Agreement is in full force and effect, (iii) Assignor is not in default
under any provision of the Purchase Agreement, (iv) to the best of Assignor’s
knowledge, there is no default by the Seller (as defined in the Purchase
Agreement) under the Purchase Agreement, (v) Assignor will execute such further
assurances with respect to the Purchase Agreement as may be reasonably requested
by Assignee, and (vi) the Purchase Agreement has not been amended or modified
except as described herein.

3. Assignment and Assumption.

(a) Subject to section 3(b) below, Assignor hereby assigns all of its right,
title and interest in, to and under the Purchase Agreement to Assignee as of the
date hereof (the “Contract Rights Assignment”). Assignor shall have no further
rights whatsoever under the Purchase Agreement, except as provided below as to
the Deposit. Assignee hereby accepts the foregoing assignment as of the date
hereof, and assumes and agrees to perform all duties and obligations of Assignor
under the Purchase Agreement which arise from and after the date hereof,
provided that neither Assignor nor Assignee shall have any liability whatsoever
to each other in the event that Assignee fails or is unable to acquire the
Property.

 

1



--------------------------------------------------------------------------------

(b) Notwithstanding the foregoing Contract Rights Assignments, Assignor hereby
retains all right, title and interest in and to the Deposit. In the event that
the Deposit, or any portion thereof, is either returned to the Buyer or is
credited to the purchase price under the Purchase Agreement, Assignee shall pay
to Assignor, in the case of such return or credit, in cash, an amount equal to
the Deposit or such amount thereof as has been returned and/or credited to the
purchase price.

4. Consideration. Assignee will pay to Assignor Ten Dollars ($10.00) in exchange
for the Contract Rights Assignment.

5. Indemnification. Assignor agrees to defend and hold Assignee free and
harmless from any and all losses, liabilities, obligations, debts and expenses
first arising under or with respect to the Purchase Agreement prior to the date
hereof. Assignee agrees to defend and hold Assignor free and harmless from any
and all losses, liabilities, obligations, debts and expenses first arising under
or with respect to the Purchase Agreement on or after the date hereof.

6. Successors and Assigns. This Assignment shall be binding upon and inure to
the benefit of the parties hereto and their successors and assigns.

5. Counterparts. This Assignment may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which when taken together
shall constitute one and the same instrument. Each counterpart may be delivered
by facsimile transmission. The signature page of any counterpart may be detached
therefrom without impairing the legal effect of the signature(s) thereon
provided such signature page is attached to any other counterpart identical
thereto.

6. Governing Law. This Assignment shall be governed by the laws of the State of
Delaware.

[Remainder of page intentionally left blank]

 

2



--------------------------------------------------------------------------------

This Assignment and Assumption of Purchase Agreement is executed as an
instrument under seal of the date set forth above.

 

ASSIGNOR: Elco Landmark Residential Holdings LLC,
a Delaware limited liability company By:   JLCo, LLC, its manager   By:  

/s/ Elizabeth Truong

    Name:   Elizabeth Truong     Title:   Authorized Signatory ASSIGNEE:
Landmark Apartment Trust of America, LP,
a Virginia limited partnership By:   Landmark Apartment Trust of America, Inc.,
  its general partner   By:  

/s/ Stanley J. Olander, Jr.

    Name:   Stanley J. Olander, Jr.     Title:   Chief Executive Officer

Signature to Contract Assignment from ELRH to LATA